Order, Supreme Court, Nassau County (Ralph Yachnin, J.), entered June 15, 1995, which denied defendants’ motion to compel various disclosure, unanimously modified, on the law, the facts and in the exercise of discretion, to grant the motion insofar as it seeks documents pertaining to plaintiff’s sale of fuel oil to customers other than defendants, on condition that defendants enter into a stipulation of confidentiality with respect to such other customers, and otherwise affirmed, without costs.
It was an improvident exercise of discretion to deny defendants’ motion to compel disclosure of information pertaining to plaintiff’s sale of fuel oil to customers other than defendants since such information was material and relevant to defendants’ defenses in the underlying dispute and to disprove the allegations in the complaint. Liberal discovery is favored and pretrial disclosure extends not only to proof that is admissible but also to matters that may lead to the disclosure of admissible proof (see, Matter of New York County DES Litig., 171 *176AD2d 119, 123). Any concerns with respect to plaintiffs other customers will be alleviated by a stipulation of confidentiality.
The court properly denied defendants’ request to compel discovery of documents relating to plaintiffs delivery of fuel to them since plaintiffs assertion that it turned over all such documents, with the exception of those in the possession of the Internal Revenue Service, satisfied its obligation under CPLR 3122 (b) of setting forth the reasons justifying the withholding (see, Jonassen v A.M.F., Inc., 104 AD2d 484, 486). Concur— Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.